Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen Yagman petitions for a writ of mandamus, requesting this court to direct the district court to order an immediate return to Yagman’s 28 U.S.C. § 2241 (2006) habeas petition and to discontinue its alleged custom and practice of ordering returns to habeas petitions within twenty days without a finding of good cause, a custom and practice Yagman alleges vio*312lates 28 U.S.C. § 2243 (2006). Our review of the docket sheet reveals that the district court recently dismissed Yagman’s § 2241 habeas petition. Accordingly, because the district court has recently decided Yagman’s case, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.